DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
s 1, 5, 6, 8-13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2018/0234275 A1, hereinafter “Miller”) in view of Zheng et al. (US 2016/0197678 A1, hereinafter “Zheng”).
 	Regarding claims 1 and 17, Miller teaches a device, comprising: at least one memory that stores computer-executable instructions; and at least one processor configured to access the at least one memory (figs. 1 and 2), wherein the at least one processor is configured to execute the computer-executable instructions to: determine a second portion of the signal having a second frequency band; and cause to transmit the second portion of the signal at a flat power-spectral density; the second frequency band being less than or equal to approximately 1.2 GHz (¶ [0017], an innovative Cable modem (CM) upstream transmitter for a new generation of cable system. The architecture of the CM described herein provides at least the following advantageous abilities: availability of high fidelity requirements with tilted (i.e., not flat) signal power spectral density (PSD) in one portion of the upstream band, while maintaining nominally flat signal PSD in another portion of the upstream band (tilting only the higher frequency band is a favored embodiment for minimal complexity, ¶ [0010], ¶ [0024]).
	Miller does not explicitly teach determine a first portion of a signal having a first frequency band; the first frequency band being greater than approximately 1.2 GHz; cause to apply an attenuation to the first portion of the signal.	
However, Miller teaches the enhanced modem architecture of the present disclosure leverages the currently used upstream frequency spectrum (as governed by DOCSIS standard) (¶ [0010], ¶ [0005], support of the current DOCSIS standard (3.1 version) and previous DOCSIS standards) and tilting only the higher frequency band is a favored embodiment for minimal complexity (¶ [0017]).
	Further it is well known in the art that the most recent DOCIS 3.1 standard allows higher frequencies (1.2 GHz and above), which increases bandwidth, as evidenced by ¶ [0002] of Zheng.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize a higher frequency (1.2 GHz and above) band as a first frequency band and to determine and tilt a first portion of the signal having higher frequency band (1.2 GHz and above) in the system of Miller to further improve industrial applicability.
 	Regarding claim 6, Miller in view of Zheng teaches the device of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to receive the first portion of the signal or the second portion of the signal from at least one of a remote medium access control (MAC) device or a remote physical layer (PHY) device (Miller: ¶ [0014], the cable modem communication system 100 may have a Remote PHY architecture wherein the hubs 107A and 107B which contain the downstream modulator and the upstream receiver may be commonly referred to as nodes or Remote PHY Devices).
Regarding claim 8, Miller teaches a system, comprising: a first device (figs. 1 and 2), comprising: at least one first memory that stores first computer-executable instructions; and at least one first processor configured to access the at least one first memory, wherein the at least one first processor is configured to execute the first computer-executable instructions to: determine a second portion of the signal having a second frequency band, the second frequency band being less than or equal to ¶ [0017], an innovative Cable modem (CM) upstream transmitter for a new generation of cable system. The architecture of the CM described herein provides at least the following advantageous abilities: availability of high fidelity requirements with tilted (i.e., not flat) signal power spectral density (PSD) in one portion of the upstream band, while maintaining nominally flat signal PSD in another portion of the upstream band (tilting only the higher frequency band is a favored embodiment for minimal complexity, ¶ [0010], ¶ [0024]); and a second device, comprising: at least one second memory that stores second computer-executable instructions; and at least one second processor configured to access the at least one second memory, wherein the at least one second processor is configured to execute the second computer-executable instructions to: cause to apply an attenuation to a third portion of the second portion of the signal (¶ [0022], separating the second frequency band, being less than or equal to approximately 1.2 GHz, into two separately (e.g., 5 MHz -85 MHz band, and the, e.g., 108 MHz-684 MHz band) controlled Dynamic Range Window groups, ¶ [0020] The second band (i.e., third portion) of frequencies is processed by a second digital-to-analog converter 205, whereafter the analog signal is processed by an uptilt filter 207. ¶ [0025], separating the two bands of frequencies eases the grant restriction in the new FDX upstream band, eliminates any further grant restriction in the first band from where current requirements stand, and allows tilt to be included in the control of the DRW PSD without changing the current practice in the first band (requirements based on flat signal PSD), and separates the higher spurious emissions PSD for the FDX band from also causing the detrimental increase in the first band compared to current DOCSIS 3.1 requirements).

However, Miller teaches the enhanced modem architecture of the present disclosure leverages the currently used upstream frequency spectrum (as governed by DOCSIS standard) (¶ [0010], ¶ [0005], support of the current DOCSIS standard (3.1 version) and previous DOCSIS standards) and tilting only the higher frequency band is a favored embodiment for minimal complexity (¶ [0017]).
	Further it is well known in the art that the most recent DOCIS 3.1 standard allows higher frequencies (1.2 GHz and above), which increases bandwidth, as evidenced by ¶ [0002] of Zheng.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize a higher frequency (1.2 GHz and above) band as the first frequency band and to determine and tilt a first portion of a signal having first/higher frequency band (1.2 GHz and above) in the system of Miller to further improve industrial applicability.
 	Regarding claims 5, 16 and 20, Miller in view of Zheng teaches the device of claim 1.
Miller in view of Zhen does not explicitly teach wherein the at least one processor is further configured to execute the computer-executable instructions to cause to remove a third portion from the second portion of the signal, the third portion having an associated third frequency band from approximately 5 MHz to approximately 15 MHz.
¶ [0022], ¶ [0025], separating the two bands of frequencies eases the grant restriction in the new FDX upstream band, eliminates any further grant restriction in the first band from where current requirements stand, and allows tilt to be included in the control of the DRW PSD without changing the current practice in the first band (requirements based on flat signal PSD), and separates the higher spurious emissions PSD for the FDX band from also causing the detrimental increase in the first band compared to current DOCSIS 3.1 requirements).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to remove a third portion, having an associated third frequency band from approximately 5 MHz to approximately 15 MHz, from the second portion of the signal in the system of Miller in view of Zheng. The motivation for doing this is a matter of design choice.
 	Regarding claim 9, Miller in view of Zheng teaches the system of claim 8.
Miller in view of Zheng does not explicitly teach wherein the second device includes a cable simulator.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize a cable simulator in the system of Miller in view of Zheng. The motivation for doing this is to use design methodologies well known in the art.
	Regarding claim 10, Miller in view of Zheng teaches the system of claim 8.

However, Miller teaches separating the second frequency band into two separately (e.g., 5 MHz -85 MHz band, and the, e.g., 108 MHz-684 MHz band) controlled Dynamic Range Window groups (¶ [0022],  ¶ [0020], ¶ [0025], separating the two bands of frequencies eases the grant restriction in the new FDX upstream band, eliminates any further grant restriction in the first band from where current requirements stand, and allows tilt to be included in the control of the DRW PSD without changing the current practice in the first band (requirements based on flat signal PSD), and separates the higher spurious emissions PSD for the FDX band from also causing the detrimental increase in the first band compared to current DOCSIS 3.1 requirements).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to select a third portion having frequency band between approximately 492 MHz and approximately 1.2 GHz or between approximately 684 MHz and approximately 1.2 GHz in the system of Miller in view of Zheng. The motivation for doing this is a matter of design choice.
 	Regarding claim 11, Miller in view of Zheng teaches the system of claim 8,  further comprising a third device, including: at least one third memory that stores third computer-executable instructions; and at least one third processor configured to access the at least one third memory, wherein the at least one third processor is configured to execute the third computer-executable instructions to: cause to apply an amplification to ¶ [0022], separating e.g., 5 MHz -85 MHz band, and the, e.g., 108 MHz-684 MHz band, into two separately controlled Dynamic Range Window groups, ¶ [0020] The first band (i.e., fourth portion) of frequencies is processed initially by a digital-to-analog converter 211, whereafter the analog signal is passed through a power amplifier that operates at, e.g., 55 dBmV.¶ [0025]).
 	Regarding claim 12, Miller in view of Zheng teaches the system of claim 11.
Miller in view of Zheng does not explicitly teach wherein the third device includes a cable equalizer.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize a cable equalizer in the system of Miller in view of Zheng. The motivation for doing this is to use design methodologies well known in the art.
 	Regarding claim 13, Miller in view of Zheng teaches the system of claim 11.
Miller in view of Zheng does not explicitly teach wherein the fourth portion of the second portion of the signal has a fourth frequency band between approximately 5 MHz and approximately 492 MHz or between approximately 5 MHz and approximately 684 MHz.
However, Miller teaches the fourth portion of the second portion of the signal has a fourth frequency band between approximately 108 MHz and approximately 684 MHz (¶ [0022], separating e.g., 5 MHz -85 MHz band, and the, e.g., 108 MHz-684 MHz band, into two separately controlled Dynamic Range Window groups,).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to select the fourth portion of the second portion of the signal .
6.	Claims 2, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Zheng as applied to claim 1 above, and further in view of Williams et al. (US 2019/0372818 A1, hereinafter “Williams”).
 	Regarding claims 2, 14, and 18, Miller in view of Zheng teaches the device of claim 1.
Miller in view of Zheng does not explicitly teach wherein the at least one processor is further configured to execute the computer-executable instructions to transmit the first portion of the signal using an orthogonal frequency division multiplexing (OFDM) multiplexing technique.
However, it is well known in art that DOCSIS specifications conventionally utilize OFDM technique for transmitting the signals, as evidenced by ¶ [0017] of Williams.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize OFDM technique for transmitting the signals in the system of Miller in view of Zheng to comply with DOCSIS specifications.
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Zheng as applied to claim 1 above, and further in view of Cheng et al. (US 2019/0140741 A1, hereinafter “Cheng”).
 	Regarding claim 3, Miller in view of Zheng teaches the device of claim 1.
Miller in view of Zheng does not explicitly teach wherein the computer-executable instructions that cause to transmit the second portion of the signal further comprise 
Cheng teaches transmitting the first portion of the signal using a NOMA technique (¶ [0029], improvement over conventional OMA techniques by implementing NOMA).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit the first portion of the signal using a NOMA technique in the system of Miller in view of Zheng to significantly increase both the spectral efficiency and the throughput of the network, while also advantageously generate more use cases, and including more classes of users, than may be realized according to the conventional techniques (¶ [0029] of Cheng).
8.	Claims 4, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Zheng as applied to claim 1 above, and further in view of Jin et al. (US 2019/0326950 A1, hereinafter “Jin”).
 	Regarding claims 4, 15 and 19, Miller in view of Zheng teaches the device of claim 1.
Miller in view of Zheng does not explicitly teach wherein the at least one processor is further configured to execute the computer-executable instructions to cause the reduction of one or more of an echo, a group delay, or a noise amplitude associated with the first portion of the signal or one or more of an echo, a group delay, or a noise amplitude associated with the second portion of the signal.
Jin teaches reduction of one or more of an echo, a group delay, or a noise amplitude associated with the signal (fig. 1, ¶ [0019]).
¶ [0019] of Jin).
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Zheng as applied to claim 1 above, and further in view of Azenkot et al. (US 2006/0085727 A1, hereinafter “Azenkot”).
 	Regarding claim 7, Miller in view of Zheng teaches the device of claim 1.
Miller in view of Zheng does not explicitly teach wherein the at least one processor is further configured to execute the computer-executable instructions to apply a linear error correcting code to the first portion of the signal or the second portion of the signal.
Azenkot teaches applying a linear error correcting code to a signal (¶ [0086] and ¶ [0087]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to apply a linear error correcting code to the first portion of the signal or the second portion of the signal in the system of Miller in view of Zheng to recover the noise corrupted data (¶ [0086] of Azenkot).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/           Examiner, Art Unit 2477